Citation Nr: 1824004	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals of a discectomy, for purposes of accrued benefits.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, for purposes of accrued benefits.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy in the left lower extremity, for purposes of accrued benefits.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy in the right lower extremity, for purposes of accrued benefits.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served from November 1967 to June 1988.  He died in November 2008.  The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter previously came before the Board in June 2017, at which time it was remanded for further development.  After further development this matter is ready for adjudication. 

In a June 2017 rating decision, the RO granted entitlement to a TDIU, for accrued benefits.  As this is a full grant of the benefit sought, the issue of entitlement to a TDIU for accrued benefits is no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board recognizes that the procedural history of this case may have been confusing, and will attempt to clarify the situation here.   In June 2008, the Veteran submitted a claim, seeking a total disability rating based on individual unemployability (TDIU), asserting that he was unemployable due to his service-connected back disorder, diabetes mellitus and peripheral neuropathy in the lower extremities.  Five months later, in November 2008, the appellant notified the RO had passed away that month.  

In December 2008, the appellant submitted a timely claim for Dependency and Indemnity Compensation (DIC) in her status as a surviving spouse.  A DIC claim includes a claim for any accrued benefits due to the Veteran prior to his death.  See 38 C.F.R. § 3.1000(c).  In July 2010, the RO informed the appellant that entitlement to accrued benefits was denied, but appeared to address another rating decision from June 2008, and it does not appear that the RO was aware at that time that the Veteran had submitted a TDIU claim later that month.  The Board also notes the RO relied on on law that has since been amended to allow appellants like the one here to submit additional evidence in cases where the Veteran dies after October 10, 2008, which was also the case here.  See 38 C.F.R. § 3.1010 (allowing for an appellant to substitute him or herself into a deceased veteran's claim, thereby allowing the submission of additional relevant evidence as necessary).  

Although it is unclear when the appellant submitted a notice of disagreement to this rating decision, the RO nevertheless issued a statement of the case in July 2014, again denying entitlement to accrued benefits.  The appellant perfected this appeal via a Form-9 in August 2014, and the claim was certified to the Board in December 2014.  

Next, although the appeal had already been certified to the Board for almost three years, the RO issued a new rating decision in June 2017.  In this instance, the RO granted a 60 percent rating for a back disorder as well as TDIU. These ratings were benefits accrued for the period ftom June 24, 2008, the date of the Veteran's claim for TDIU, until his death the following November.  This decision also denied increased ratings for diabetes mellitus and for peripheral neuropathy in the lower extremities.  Crucially, this is the first time during the entire course of the appeal that the precise accrued benefits issues were actually identified.  

In June 2017, only a week after the RO's decision, the Board issued a Remand, acknowledging that TDIU and an increased rating for a back disorder had been granted.  However, it was "not evident from a review of the record that all VA compensation benefits due and owing to the Appellant have been paid."  

The subsequent procedural history makes clear that this instruction was confusing.  After a review of the record, the prior Remand is correct in that, since the RO raised the issue of entitlement to increased ratings for diabetes, a back disorder and peripheral neuropathy, they became part of the underlying appeal, and remain on appeal even though TDIU has been subsequently granted, as the possibility still exists that special monthly compensation benefits may are warranted.  See, e.g., Bradley v. Peake, 22 Vet. App. 280 (2008)

To date, although a rating decision was issued in June 2017, granting TDIU for accrued benefit purposes, the remaining issues addressed in that decision were either denied or, in the alternative, were not granted in full.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, a supplemental statement of the case for these issues must be issued before the Board may consider them.  

Accordingly, the case is REMANDED for the following action:

1. If the appellant has any additional treatment records related to the Veteran's treatment for the relevant period on appeal, she he should be afforded an appropriate opportunity to submit them. 

2. The RO should undertake any other development it deems necessary. 

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to increased ratings for a back disorder, diabetes mellitys and peripheral neuropathy in the lower extremities, all for accrued benefits, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




